Citation Nr: 1222577	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received with respect to a claim of service connection for tinnitus.

3.  Whether new and material evidence has been received with respect to a claim of service connection for vertigo, dizziness, and Meniere's syndrome.

4.  Whether the severance of service connection for perforated right ear drum was 
proper.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for bilateral hearing loss or tinnitus and severed service connection for perforated right ear drum, effective July 1, 2012.

The Veteran provided testimony before the undersigned at the RO in May 2012.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An August 2009 rating decision denied service connection for vertigo, claimed as dizziness.  Subsequently, on a VA Form 21-4142 that appears to have been received by the RO in January 2010, the Veteran referenced his dizzy spells.  This correspondence was not construed as a notice of disagreement by the RO.  Upon de novo review, the Board also finds that the statement does not satisfy the criteria for a notice of disagreement under 38 C.F.R. § 20.201, as it did not express dissatisfaction with, or a desire to contest the result of, the August 2009 rating action.  

In a November 2011 rating decision, the RO again denied service connection for a disability manifested by dizziness, characterized as "vertigo, dizziness, and Meniere's syndrome."  Regardless of the RO's handling of the claim, given the procedural history above involving a final unappealed rating decision in August 2009, the issue is properly characterized as whether new and material evidence has been received with respect to that claim.  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  In any event, the Veteran initiated an appeal as to the November 2011 denial, and a statement of the case was issued in April 2012.  The record does not reflect the submission of a VA Form 9 or other document serving as a substantive appeal.  However, a VA Form 646 dated in May 2112 reflects the belief of the Veteran's representative that such issue was on appeal.  Moreover, portions of the May 2012 hearing transcript appear to reflect the Veteran's understanding that the dizziness claim was in appellate status.  In this regard, the Board notes that the VA Form 9 (or an equivalent) is not jurisdictional in nature and that therefore the requirement that such be submitted may be waived by the Board.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Under the circumstances of this case, the substantive appeal requirement is waived and the claim relating to vertigo, dizziness, and Meniere's syndrome is considered a component of the instant appeal, as indicated on the title page.

Turning now to the basis for remand, in an April 2012 rating action, the RO severed service connection for a perforated right ear drum.  In a May 2012 VA Form 646, the Veteran, through his representative, asserted that the issue of severance of service connection for perforated right ear drum was on appeal and, while the Veteran had not submitted new evidence regarding the severance issue, he wished to provide personal testimony.  The Board finds that this statement, which expresses dissatisfaction with the adjudication of the issue thus far as well as a clear intent to appeal, constitutes a notice of disagreement.  See 38 C.F.R. § 20.201 (2011).  

A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

During the May 2012 Board hearing, the Veteran contended that his hearing loss and tinnitus were residuals of or aggravated by the perforated right ear drum.  His testimony indicated the issues regarding hearing loss and tinnitus are intertwined with the issue of whether severance of service connection for perforated right ear drum was proper.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
If service connection for perforated right ear drum is restored, a new avenue for service connection, specifically aggravation under 38 C.F.R. § 3.310 (2011) would exist and further development of that avenue would likely be necessary.  For the same reason, the Board finds that the claim of service connection for vertigo, dizziness, and Meniere's syndrome is also potentially intertwined with the issue regarding the perforated eardrum and thus the Board will also defer from consideration of that claim at the present time.

Therefore, the hearing loss, tinnitus, and dizziness issues must be remanded to allow for adjudication of the recent appeal of severance of service connection for perforated right ear drum.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Adjudicate the issue of whether severance of service connection for perforated right ear drum was proper.  This issue should not be certified to the Board unless the Veteran perfects an appeal by submitting a sufficient substantive appeal.

2.  If the remaining issues on appeal (service connection for hearing loss, tinnitus, and vertigo/dizziness/Meniere's syndrome) is not fully granted, issue a supplemental statement of the case.  If otherwise in order, the claim should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



